                      UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


SHERRY ANN BOWMAN,                           JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


NANCY A. BERRYHILL,                          CASE NO: 17-1130-STA-egb

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Affirming the Decision of the Commissioner entered on February
5, 2019, the decision of the Commissioner is AFFIRMED.




                                             APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 2/5/2019                        THOMAS M. GOULD
                                      Clerk of Court

                                             s/Maurice B. BRYSON
                                      (By)    Deputy Clerk
